UNITED STATES DISTRICT COUR.T
WESTERN DISTRICT OF LOUISIANA
LAFAYETTE DIVISION
RON ADDISON HAYES, ET AL. CASE NO. 6:18-CV~01 102
VERSUS JUDGE ROBERT R. SUMMERHAYS
F & M SPECIALTY PHARMACY INC., MAG{STRATE JUDGE WHITEHURST
ET AL
JUDGMENT

For the reasons contained in the Report and Recommendation of the Magistrate Judgc
previously filed herein, noting the absence of objections thereto, and concurring With the
Magistrate Judge’S findings under the applicable law:

IT IS ORDERED that the Motion to Remand filed by Plaintii`fs, Ron 'Addison Hayes,
individually and on behalf of his three minor children, A. Hayes, C. Hayes and L. Hayes, as Well
as Brandie Hayes (collectively “Plaintiffs”) [Rec. Doc. 9] is GRANTED and this matter is
REMANDED to the Fifteenth Judicial District Court, Parish of Lafayette, State of Louisiana.

THUS DONE AND SIGNED in Lafayette, Louisiana, on this l O(h\ day of December,

@%ii/;I

”`" Roi§ER/r `R’. sUMMERHAYS
UNITED sTATEs DlsTRiCT JUDGE

2018.

  

 

 

